Exhibit 10.1

 

QUICKSILVER RESOURCES INC.

AMENDED AND RESTATED 1999 STOCK OPTION AND RETENTION STOCK PLAN

 

1. PURPOSE

 

This Amended and Restated 1999 Stock Option and Retention Stock Plan of
Quicksilver Resources Inc. is to promote and closely align the interests of
officers and employees with those of the shareholders of Quicksilver Resources
Inc. by providing stock based compensation. The Plan is intended to strengthen
Quicksilver Resources Inc.’s ability to reward performance which enhances long
term shareholder value; to increase employee stock ownership through performance
based compensation plans; and to strengthen the company’s ability to attract and
retain an outstanding employee and executive team.

 

2. DEFINITIONS

 

The following terms shall have the following meanings:

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Approved Leave of Absence” means a leave of absence of definite length approved
by any executive officer of the Company to whom the Committee delegates such
authority.

 

“Award” means an award of Retention Shares pursuant to the Plan.

 

“Beneficiary” means any person or persons designated in writing by a Participant
to the Committee on a form prescribed by it for that purpose, which designation
shall be revocable at any time by the Participant prior to his or her death,
provided that, in the absence of such a designation or the failure of the person
or persons so designated to survive the Participant, “Beneficiary” shall mean
such Participant’s estate; and further provided that no designation of
Beneficiary shall be effective unless it is received by the Company before the
Participant’s death.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, or the corresponding
provisions of any successor statute.

 

“Committee” means the Committee designated by the Board to administer the Plan
pursuant to Section 3.

 

“Common Stock” means the Common Stock of the Company.

 

“Company” means Quicksilver Resources Inc., a Delaware corporation, or any
successor corporation.

 

“Executive Officer” means the Chairman of the Board, President, Executive Vice
President or Vice President of the Company.

 

“Grant” means a grant of an Option pursuant to the Plan.

 

“Option” means each non-qualified stock option, incentive stock option and stock
appreciation right granted under the Plan.



--------------------------------------------------------------------------------

“Optionee” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Option under the Plan.

 

“Participant” means any employee of the Company or a Subsidiary (including
directors who are also such employees) who is granted an Award under the Plan.

 

“Plan” means this Amended and Restated 1999 Stock Option and Retention Stock
Plan of Quicksilver Resources Inc., as amended from time to time.

 

“Retention Shares” means shares of Common Stock subject to an Award granted
under the Plan.

 

“Restriction Period” means the period defined in Section 9(a).

 

“Subsidiary” means any corporation, partnership, or limited liability company of
which the Company owns directly or indirectly at least a majority of the
outstanding shares of voting stock or other voting interest.

 

“Vesting Condition” means any condition to the vesting of Retention Shares
established by the Committee pursuant to Section 9.

 

3. ADMINISTRATION

 

The Plan shall be administered by the Committee which shall comprise not less
than three persons, who shall be members of the Board, none of whom shall be
employees of the Company or any Subsidiary. Any actions taken with respect to a
“covered employee” within the meaning of Code section 162(m) shall be taken by
two or more “outside directors” as required by Code section 162(m). The
Committee shall (i) grant Options to Optionees and make Awards of Retention
Shares to Participants, and (ii) determine the terms and conditions of such
Options and Awards of Retention Shares, all in accordance with the provisions of
the Plan. The Committee shall have full authority to construe and interpret the
Plan, to establish, amend and rescind rules and regulations relating to the
Plan, to administer the Plan, and to take all such steps and make all such
determinations in connection with the Plan and Options and Awards granted
thereunder as it may deem necessary or advisable. The Committee may delegate its
authority under the Plan to one or more Executive Officers or employees of the
Company or a Subsidiary, provided, however, that no delegation shall be made of
authority to take an action which is required by Rule 16b-3 promulgated under
the Act to be taken by “non-employee directors” in order that the Plan and
transactions thereunder meet the requirements of such Rule. Each Option and
grant of Retention Shares shall be evidenced by an agreement to be executed by
the Company and the Optionee or Participant, respectively, and contain
provisions not inconsistent with the Plan (including without limitation
provisions relating to acceleration of vesting or other adjustments in the event
of a change in control of or business combination involving the Company). All
determinations of the Committee shall be by a majority of its members and shall
be evidenced by resolution, written consent or other appropriate action, and the
Committee’s determinations shall be final. Each member of the Committee, while
serving as such, shall be considered to be acting in his or her capacity as a
director of the Company.

 

4. ELIGIBILITY

 

To be eligible for selection by the Committee to participate in the Plan an
individual must be an employee of the Company or a Subsidiary. Directors, who
are not full-time salaried employees, shall not be eligible. In granting Options
or Awards of Retention Shares to eligible persons, the Committee shall take into
account their duties, their present and potential contributions to the success
of the Company or a Subsidiary, and such other factors as the Committee shall
deem relevant in connection with accomplishing the purpose of the Plan.

 

2



--------------------------------------------------------------------------------

5. STOCK SUBJECT TO THE PLAN

 

Subject to the provisions of Section 11 hereof, the maximum number and kind of
shares as to which Options or Retention Shares may at any time be granted under
the Plan are equal to the sum of (i) 1.2 million and (ii) the number of shares
of Common Stock that remain available for such grants as of the close of
business on May 17, 2004. No Participant may receive Options or Awards
aggregating more than 20% of the shares of Common Stock available under the
Plan. Shares of Common Stock subject to Options or Awards under the Plan may be
either authorized but unissued shares, issued and held for use in employee
compensation plans or shares previously issued and reacquired by the Company.
Upon the expiration, termination or cancellation (in whole or in part) of
unexercised Options, shares of Common Stock subject thereto shall again be
available for option or grant as Retention Shares under the Plan. Shares of
Common Stock covered by an Option, or portion thereof, which is surrendered upon
the exercise of a stock appreciation right, shall thereafter be unavailable for
option or grant as Retention Shares under the Plan. Upon the forfeiture (in
whole or in part) of a grant of Retention Shares, the shares of Common Stock
subject to such forfeiture shall again be available for option or grant as
Retention Shares under the Plan.

 

6. TERMS AND CONDITIONS OF NON-QUALIFIED OPTIONS

 

All non-qualified options under the Plan shall be granted subject to the
following terms and conditions:

 

(a) Option Price. The option price per share with respect to each option shall
be determined by the Committee but shall not be less than 100% of the fair
market value of the Common Stock on the date the option is granted, such fair
market value to be determined in accordance with the procedures to be
established by the Committee.

 

(b) Duration of Options. Options shall be exercisable at such time or times and
under such conditions as set forth in the written agreement evidencing such
option but in no event shall any option be exercisable subsequent to the tenth
anniversary of the date on which the option is granted.

 

(c) Payment. Shares of Common Stock purchased under options shall, at the time
of purchase, be paid for in full. All, or any portion, of the option exercise
price may be paid by the surrender to the Company, at the time of exercise, of
shares of previously acquired Common Stock owned by the Optionee and held for a
period of six months, to the extent that such payment does not require the
surrender of a fractional share of such previously acquired Common Stock. Such
shares previously acquired or shares withheld to pay the option exercise price
shall be valued at fair market value on the date the option is exercised in
accordance with the procedures to be established by the Committee. A holder of
an option shall have none of the rights of a stockholder until the shares of
Common Stock are issued to him or her. If an amount is payable by an Optionee to
the Company or a Subsidiary under applicable withholding tax laws in connection
with the exercise of non-qualified options the Optionee may make such payment,
in whole or in part, by electing to authorize the Company to accept shares of
Common Stock having a fair market value equal to the amount to be paid under
such withholding tax laws.

 

(d) Non-Transferability of Options. During an Optionee’s lifetime, the option
may be exercised only by the Optionee. Options shall not be transferable, except
for exercise by the Optionee’s legal representatives or heirs. An officer of the
Company may, with prior approval from the Committee (or its designee) as to
form, transfer an exercisable non-qualified Option to (a) a member or members of
the officer’s immediate family (spouse, children and grandchildren, including
step and adopted children and grandchildren), (b) a trust, the beneficiaries of
which consist exclusively of members of the officer’s immediate family, (c) a
partnership, the partners of which consist exclusively of members of the
officer’s immediate family, or (d) any similar entity created for the exclusive
benefit of members of the officer’s immediate family. The Committee or its
designee must approve the form of any transfer of a Grant to or for the benefit
of any immediate family member or members before such transfer shall be
recognized as valid hereunder. For purposes of the preceding sentence, any
remote, contingent interest of persons other than a member of the officer’s
immediate family shall be disregarded. For purposes of this Section 6(d), the
term “officer” shall have the same meaning as that term is defined in Rule
16a-1(f) of the Act. A person’s status as an officer shall be determined at the
time of the intended transfer.

 

3



--------------------------------------------------------------------------------

(e) Termination of Employment. Except as may otherwise be provided in the award
agreement entered into in connection with any grant, upon the termination of an
Optionee’s employment, for any reason other than death, the option shall be
exercisable only as to those shares of Common Stock which were then subject to
the exercise of such option, or that in the case of retirement, at or after age
55 and with at least five (5) years of credited Company service, such option
shall immediately become exercisable in full. Such option shall expire according
to the following schedule:

 

(i) Retirement. Option shall expire, unless exercised, five (5) years after the
Optionee’s retirement, at or after age 55 with at least five (5) years of
credited Company service, from the Company.

 

(ii) Disability. Option shall expire, unless exercised, five (5) years after the
date the Optionee is terminated due to the determination by the Company that the
Optionee is disabled as defined in section 22(e)(3) of the Code.

 

(iii) Gross Misconduct. Option shall expire upon receipt by the Optionee of the
notice of termination if he or she is terminated for deliberate, willful or
gross misconduct as determined by the Company.

 

(iv) All Other Terminations. Option shall expire, unless exercised, three (3)
months after the date of such termination.

 

In no event, however, shall any option be exercisable pursuant to this Section
6(e) subsequent to the tenth anniversary of the date on which it is granted.

 

(f) Death of Optionee. Upon the death of an Optionee during his or her period of
employment (or, if so provided in any written agreement, within three months
thereafter), the option shall be exercisable only as to those shares of Common
Stock which were subject to the exercise of such option at the time of his or
her death (or, if so provided in any written agreement, as to all shares of
Common Stock covered by such option), provided that the Committee may determine
that particular limitations and restrictions under the Plan shall not apply, and
such option shall expire, unless exercised by the Optionee’s legal
representatives or heirs, five (5) years after the date of death. In no event,
however, shall any option be exercisable pursuant to this Section 6(f)
subsequent to the tenth anniversary of the date on which it is granted.

 

7. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 

(a) General. The Committee may also grant a stock appreciation right in
connection with a non-qualified option, either at the time of grant or by
amendment. Such stock appreciation right shall cover the same shares covered by
such option (or such lesser number of shares of Common Stock as the Committee
may determine) and shall, except for the provisions of Section 6(c) hereof, be
subject to the same terms and conditions as the related non-qualified option.

 

(b) Exercise and Payment. Each stock appreciation right shall entitle the
Optionee to surrender to the Company unexercised the related option, or any
portion thereof, and to receive from the Company in exchange therefor an amount
equal to the excess of the fair market value of one share of Common Stock over
the option price per share times the number of shares covered by the option, or
portion thereof, which is surrendered. Payment shall be made in shares of Common
Stock valued at fair market value, or in cash, or partly in shares and partly in
cash, all as shall be determined by the Committee. The fair market value shall
be the value determined in accordance with procedures established by the
Committee. Stock appreciation rights may be exercised from time to time upon
actual receipt by the Company of written notice stating the number of shares of
Common Stock with respect to which the stock appreciation right is being
exercised, provided that if a stock appreciation right expires unexercised, it
shall be deemed exercised on the expiration date if any amount would be payable
with respect thereto. No fractional shares shall be issued but instead cash
shall be paid for a fraction. If an amount is payable by an Optionee to the
Company or a Subsidiary under applicable withholding tax laws in connection with
the exercise of stock appreciation rights the Optionee may make such payment, in
whole or in part, by electing to authorize the Company to withhold or accept
shares of Common Stock having a fair market value equal to the amount to be paid
under such withholding tax laws.

 

4



--------------------------------------------------------------------------------

(c) Restrictions. The obligation of the Company to satisfy any stock
appreciation right exercised by an Optionee subject to Section 16 of the Act
shall be conditioned upon the prior receipt by the Company of an opinion of
counsel to the Company that any such satisfaction will not create an obligation
on the part of such Optionee pursuant to Section 16(b) of the Act to reimburse
the Company for any statutory profit which might be held to result from such
satisfaction.

 

8. TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS

 

(a) General. The Committee may also grant incentive stock options as defined
under section 422 of the Code. All incentive stock options issued under the Plan
shall, except for the provisions of Sections 6(d) (to the extent it allows the
Committee to permit options to be transferred to, or for the benefit of, the
Optionee’s immediate family members), 6(e) and (f) and Section 7 hereof, be
subject to the same terms and conditions as the non-qualified options granted
under the Plan. In addition, incentive stock options shall be subject to the
conditions of Sections 8(b), (c) and (d).

 

(b) Limitation of Exercise. The aggregate fair market value (determined as of
the date the incentive stock option is granted) of the shares of stock with
respect to which incentive stock options are exercisable for the first time by
such Optionee during any calendar year shall not exceed $100,000. If any
incentive stock options become exercisable in any year in excess of a $100,000
limitation, options representing such excess shall become non-qualified options
exercisable pursuant to the terms of Section 6 hereof and shall not be
exercisable as incentive stock options.

 

(c) Termination of Employment. Except as may otherwise be provided in the award
agreement entered into in connection with any grant, upon the termination of an
Optionee’s employment, for any reason other than death, the incentive stock
option shall be exercisable only as to those shares of Common Stock which were
then subject to the exercise of such option, or that in the case of retirement,
at or after age 55 and with at least five (5) years of credited Company service,
such option shall immediately become exercisable in full. Such option shall
expire as an incentive stock option (but shall become a non-qualified option
exercisable pursuant to the terms of Section 6 hereof less the period already
elapsed under such Section) according to the following schedule:

 

(i) Retirement. The incentive stock option shall expire, unless exercised, three
(3) months after the Optionee’s retirement, at or after age 55 with at least
five (5) years of credited Company service, from the Company.

 

(ii) Disability. The incentive stock option shall expire, unless exercised, one
(1) year after the date the Optionee is terminated due to the determination by
the Company that the Optionee is disabled as defined in section 22(e)(3) of the
Code.

 

(iii) Gross Misconduct. The incentive stock option shall expire upon receipt by
the Optionee of the notice of termination if he or she is terminated for
deliberate, willful or gross misconduct as determined by the Company.

 

(iv) All Other Terminations. The incentive stock option shall expire, unless
exercised, three (3) months after the date of such termination.

 

In no event, however, shall any incentive stock option be exercisable pursuant
to this Section 8(c) subsequent to the tenth anniversary of the date on which it
was granted.

 

(d) Death of Optionee. Upon the death of an Optionee during his or her period of
employment (or, if so provided in any written agreement, within three months
thereafter), the incentive stock option shall be exercisable

 

5



--------------------------------------------------------------------------------

as an incentive stock option only as to those shares of Common Stock which were
subject to the exercise of such option at the time of death (or, if so provided
in any written agreement, as to all shares of Common Stock covered by such
option), provided that the Committee may determine that particular limitations
and restrictions under the Plan shall not apply, and such option shall expire as
incentive stock options, but shall become a non-qualified option exercisable
pursuant to the terms of Section 6, less the period already elapsed under such
Section 6.

 

In no event, however, shall any incentive stock option be exercisable pursuant
to this Section 8(d) subsequent to the tenth anniversary of the date on which it
was granted.

 

9. TERMS AND CONDITIONS OF AWARDS OF RETENTION STOCK

 

(a) General. Retention Shares may be granted to reward the attainment of
individual, Company or Subsidiary goals, or to attract or retain officers or
other employees of the Company or any Subsidiary. With respect to each grant of
Retention Shares under the Plan, the Committee shall determine the period or
periods, including any conditions for determining such period or periods, during
which the restrictions set forth in Section 9(b) shall apply, provided that in
no event, other than as provided in Section 9(c), shall such restrictions
terminate prior to one (1) year after the date of grant and further provided
that the Committee may also specify any other terms or conditions to the right
of the Participant to receive such Retention Shares (“Vesting Conditions”).
Subject to Section 9(c) and any such Vesting Conditions, a grant of Retention
Shares shall be effective for the Restriction Period and may not be revoked.

 

(b) Restrictions. At the time of grant of Retention Shares to a Participant, a
certificate representing the number of shares of Common Stock granted shall be
registered in the Participant’s name but shall be held by the Company for his or
her account. The Participant shall have the entire beneficial ownership interest
in, and all rights and privileges of a stockholder as to, such Retention Shares,
including the right to vote such Retention Shares and, unless the Committee
shall determine otherwise, the right to receive dividends thereon, subject to
the following: (i) subject to Section 9(c), the Participant shall not be
entitled to delivery of the stock certificate until the expiration of the
Restriction Period and the satisfaction of any Vesting Conditions; (ii) none of
the Retention Shares may be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restriction Period or prior to the
satisfaction of any Vesting Conditions; and (iii) all of the Retention Shares
shall be forfeited and all rights of the Participant to such Retention Shares
shall terminate without further obligation on the part of the Company unless the
Participant remains in the continuous employment of the Company or a Subsidiary
for the entire Restriction Period, except as provided by Sections 9(a) and 9(c),
and any applicable Vesting Conditions have been satisfied. Any shares of Common
Stock or other securities or property received as a result of a transaction
listed in Section 11 shall be subject to the same restrictions as such Retention
Shares.

 

(c) Termination of Employment.

 

(i) Disability and Retirement. If (A) a Participant ceases to be an employee of
the Company or a Subsidiary prior to the end of a Restriction Period, by reason
of disability due to the determination by the Company that the Optionee is
disabled, as defined in section 22(e)(3) of the Code, or retirement, at or after
age 55 and with at least five (5) years of credited Company service, and (B) all
Vesting Conditions have been satisfied, the Retention Shares granted to such
Participant shall immediately vest and all restrictions applicable to such
shares shall lapse. A certificate for such shares shall be delivered to the
Participant in accordance with the provisions of Section 9(d).

 

(ii) Death. If (A) a Participant ceases to be an employee of the Company or a
Subsidiary prior to the end of a Restriction Period by reason of death, and (B)
all Vesting Conditions have been satisfied, the Retention Shares granted to such
Participant shall immediately vest in his or her Beneficiary, and all
restrictions applicable to such shares shall lapse. A certificate for such
shares shall be delivered to the Participant’s Beneficiary in accordance with
the provisions of Section 9(d).

 

6



--------------------------------------------------------------------------------

(iii) All Other Terminations. If a Participant ceases to be an employee of the
Company or a Subsidiary prior to the end of a Restriction Period for any reason
other than death, disability or retirement as provided in Section 9(c)(i) and
(ii), the Participant shall immediately forfeit all Retention Shares then
subject to the restrictions of Section 9(b) in accordance with the provisions
thereof, except that the Committee may, if it finds that the circumstances in
the particular case so warrant, allow a Participant whose employment so
terminated to retain any or all of the Retention Shares then subject to the
restrictions of Section 9(b) and all restrictions applicable to such retained
shares shall lapse. In such latter event, a certificate for such retained shares
shall be delivered to the Participant in accordance with the provisions of
Section 9(d).

 

(iv) Vesting Conditions. If a Participant ceases to be an employee of the
Company or a Subsidiary for any reason prior to the satisfaction of any Vesting
Conditions, the Participant shall immediately forfeit all Retention Shares then
subject to the restrictions of Section 9(b) in accordance with the provisions
thereof, except that the Committee may, if it finds that the circumstances in
the particular case so warrant, allow a Participant whose employment has so
terminated to retain any or all of the Retention Shares then subject to the
restrictions of Section 9(b) and all restrictions applicable to such retained
shares shall lapse. In such latter event, a certificate for such retained shares
shall be delivered to the Participant in accordance with the provisions of
Section 9(d).

 

(d) Payment of Retention Shares. At the end of the Restriction Period and after
all Vesting Conditions have been satisfied, or at such earlier time as provided
for in Section 9(c) or as the Committee, in its sole discretion, may otherwise
determine, all restrictions applicable to the Retention Shares shall lapse, and
a stock certificate for a number of shares of Common Stock equal to the number
of Retention Shares, free of all restrictions, shall be delivered to the
Participant or his or her Beneficiary, as the case may be. If an amount is
payable by a Participant to the Company or a Subsidiary under applicable
withholding tax laws in connection with the lapse of such restrictions the
Participant may make such payment, in whole or in part, by authorizing the
Company to transfer to the Company Retention Shares otherwise deliverable to the
Participant having a fair market value equal to the amount to be paid under such
withholding tax laws.

 

10. REGULATORY APPROVALS AND LISTING

 

The Company shall not be required to issue to an Optionee, Participant or a
Beneficiary, as the case may be, any certificate for any shares of Common Stock
upon exercise of an option or for any Retention Shares granted under the Plan
prior to (i) the obtaining of any approval from any governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable, (ii) the admission of such shares to listing on any stock exchange on
which the Common Stock may then be listed, and (iii) the completion of any
registration or other qualification of such shares under any state or Federal
law or rulings or regulations of any governmental body which the Company, in its
sole discretion, shall determine to be necessary or advisable.

 

11. ADJUSTMENT IN EVENT OF CHANGES IN CAPITALIZATION

 

In the event of a recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, rights offering, separation,
spin-off, reorganization or liquidation, or any other change in the corporate
structure or shares of the Company, the Board, upon recommendation of the
Committee, may make such equitable adjustments as it may deem appropriate in the
number and kind of shares authorized by the Plan, in the option price of
outstanding Options, and in the number and kind of shares or other securities or
property subject to Options or covered by outstanding Awards. In the event of
any such transaction or event, the Committee, in its discretion, may provide in
substitution for any or all outstanding Options or Awards such alternative
consideration as it, in good faith, may determine to be equitable in the
circumstances and may require in connection with such substitution the surrender
of all Options or Awards so replaced. Moreover, the Committee may on or after
the date of grant provide in the award agreement under the Plan that the holder
of the Option or Awards may elect to receive an equivalent award in respect of
securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect, or the Committee may provide that
the holder will automatically be entitled to receive such an equivalent award.

 

7



--------------------------------------------------------------------------------

The Company will not be required to issue any fractional share of Common Stock
pursuant to the Plan. The Committee may provide for the elimination of fractions
or for the settlement of fractions in cash.

 

12. TERM OF THE PLAN

 

No Options or Retention Shares shall be granted pursuant to the Plan after
August 18, 2009 but grants of Options and Retention Shares theretofore granted
may extend beyond that date and the terms and conditions of the Plan shall
continue to apply thereto.

 

13. TERMINATION OR AMENDMENT OF THE PLAN

 

The Board may at any time terminate the Plan with respect to any shares of
Common Stock not at that time subject to outstanding Options or Awards, and may
from time to time alter or amend the Plan or any part thereof (including, but
without limiting the generality of the foregoing, any amendment deemed necessary
to ensure that the Company may obtain any approval referred to in Section 10 or
to ensure that the grant of Options or Awards, the exercise of Options or
payment of Retention Shares or any other provision of the Plan complies with
Section 16(b) of the Act), provided that no change with respect to any Options
or Retention Shares theretofore granted may be made which would impair the
rights of an Optionee or Participant without the consent of such Optionee or
Participant and, further, that without the approval of stockholders, no
alteration or amendment may be made which would (i) increase the maximum number
of shares of Common Stock subject to the Plan as set forth in Section 5 (except
by operation of Section 11), (ii) extend the term of the Plan, (iii) change the
class of eligible persons who may receive Options or Awards of Retention Shares
under the Plan or (iv) increase the limitation set forth in Section 5 on the
maximum number of shares that any Participant may receive under the Plan.

 

14. LEAVE OF ABSENCE

 

A leave of absence other than an Approved Leave of Absence shall be deemed a
termination of employment for purposes of the Plan. An Approved Leave of Absence
shall not be deemed a termination of employment for purposes of the Plan (except
for purposes of Section 8), but the period of such Leave of Absence shall not be
counted toward satisfaction of any Restriction Period.

 

15. GENERAL PROVISIONS

 

(a) Neither the Plan nor the grant of any Option or Award nor any action by the
Company, any Subsidiary or the Committee shall be held or construed to confer
upon any person any right to be continued in the employ of the Company or a
Subsidiary. The Company and each Subsidiary expressly reserve the right to
discharge, without liability but subject to his or her rights under the Plan,
any Optionee or Participant whenever in the sole discretion of the Company or a
Subsidiary, as the case may be, its interest may so require.

 

(b) All questions pertaining to the construction, regulation, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Delaware, without regard to conflict of laws doctrine.

 

(c) Notwithstanding any provision herein to the contrary, the Committee, under
terms and conditions as it may prescribe, may permit certain Optionees (with
respect to non-qualified options and stock appreciation rights) and certain
Participants (with respect to Awards of Retention Shares) to make elections,
engage in transactions or take any other action intended to defer the receipt of
compensation for federal income tax purposes with respect to such Non-Qualified
Options, Stock Appreciation Rights or Retention Shares.

 

8



--------------------------------------------------------------------------------

16. EFFECTIVE DATE

 

The 1999 Stock Option and Retention Stock Plan was adopted by the Board
effective as of October 4, 1999 and was approved by the stockholders of the
Company on June 6, 2000. The Amended and Restated 1999 Stock Option and
Retention Stock Plan was approved by stockholders of the Company on May 18,
2004, and was subsequently amended and restated by the Board effective August
24, 2004 and September 24, 2004.

 

QUICKSILVER RESOURCES INC. By:  

/s/  Glenn Darden

--------------------------------------------------------------------------------

    Glenn Darden, President and CEO

 

9